BRIDGE NOTE AND WARRANT PURCHASE AGREEMENT

 

This Bridge Note and Warrant Purchase Agreement (this "Agreement"), dated as of
October 13, 2010, is made by and among Quantum Fuel Systems Technologies
Worldwide, Inc., a Delaware corporation (the "Company"), and the investors
identified on Annex I (the "Bridge Investors"; the Bridge Investors are each
individually referred to herein as a "Bridge Investor").

 

WHEREAS,

the Company and the Bridge Investors are executing and delivering this Agreement
in reliance upon an exemption from securities registration afforded by the
provisions of Section 4(2) and Regulation D ("Regulation D"), as promulgated by
the United States Securities and Exchange Commission (the "Commission") under
the Securities Act of 1933, as amended (the "Act"); and



WHEREAS,

the Bridge Investors as may be set forth on Annex I from time to time wish to
purchase from the Company, and the Company wishes to sell and issue to the
Bridge Investors, upon the terms and conditions stated in this Agreement,
convertible senior subordinated promissory notes in the forms attached hereto as
Exhibit A (the "Bridge Notes")); and (ii) warrants to purchase an aggregate of
up to _______ shares of the Company's common stock, $0.001 par value per share
(the "Common Stock"), at an exercise price per share equal to $0.67, in the form
attached hereto as Exhibit B (the "Warrants," and together with the Bridge
Notes, the "Closing Securities").



  

NOW, THEREFORE,

in consideration of the mutual promises, representations, warranties and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Bridge Investors mutually agree as follows.  Capitalized terms used and not
otherwise defined herein shall have the meanings given such terms in the Bridge
Notes.



 

ARTICLE 1



PURCHASE OF BRIDGE NOTES AND WARRANTS



 

1.1           [Intentionally Omitted].

   

1.2           Issuance of Closing Securities.  Subject to the terms and
conditions of this Agreement, on the Closing Date (as defined below), each of
the Bridge Investors listed in Annex I shall severally, and not jointly,
purchase, and the Company shall sell and issue to each of such Bridge Investors,
the Closing Securities in the respective amounts set forth opposite each such
Bridge Investor's name on Annex I in exchange for the purchase price set forth
opposite each such Bridge Investor's name on Annex I.

 

1.3           Closing.  The closing (the "Closing") of the purchase and sale of
the Closing Securities shall take place in one or more Closings at such times on
or before October 13, 2010 as the Company and the Bridge Investors participating
in such Closing may mutually agree (each date on which a Closing occurs, the
"Closing Date"); provided, however, that the October 13, 2010 date may be
extended with the written consent of the Company and the holders of a majority
of the principal outstanding on all Bridge Notes. Each Closing shall occur at
the offices of __________________, or at such other location as the Company and
the Bridge Investors participating in such Closing shall mutually agree. At each
Closing for the Closing Securities, the Company shall deliver to each Bridge
Investor a Bridge Note and a Warrant, each registered in such name or names as
each Bridge Investor may designate, and such Bridge Investor shall pay to the
Company an amount equal to the purchase price set forth opposite such Bridge
Investor's name on Annex I (payable by wire transfer in same day funds to an
account specified by the Company in writing). In the event there is more than
one Closing, the terms "Closing" and "Closing Date" shall apply to each such
Closing unless otherwise specified herein. Upon each Closing, Annex I shall be
updated to reflect the participation of the Bridge Investors in such Closing. 

 

ARTICLE 2



REPRESENTATIONS AND WARRANTIES OF THE COMPANY



 

The Company represents and warrants to each of the Bridge Investors and to
[Placement Agent] that the statements contained in this Article II are true and
correct as of the Closing Date as though made as of such Closing Date, except to
the extent such representations and warranties are specifically made as of a
particular date (in which case such representations and warranties are true and
correct as of such date).

 

2.1           Organization, Qualifications and Corporate Power.  The Company is
a corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and is duly licensed or qualified to transact
business as a foreign corporation and is in good standing in each jurisdiction
in which the nature of the business transacted by it or the character of the
properties owned or leased by it requires such licensing or qualification.  The
Company and each of its Subsidiaries has the corporate power and authority to
own and hold its properties and to carry on its business as now conducted and as
proposed to be conducted, and in the case of the Company, to execute, deliver
and perform the Transaction Documents to which it is a party.  The Company has
the corporate power and authority to issue, sell and deliver the Closing
Securities, to issue and deliver the securities issuable upon conversion of the
Bridge Notes and to issue and deliver the shares of Common Stock issuable upon
exercise of the Warrants (the "Warrant Shares").

 

2.2           Authorization of Agreements, Etc.

 

(a)           The execution and delivery by the Company of the Transaction
Documents to which it is a party, the performance by the Company of its
obligations thereunder, the issuance, sale and delivery of the Closing
Securities by the Company and the reservation of Warrant Shares by the Company
have been duly authorized by all requisite corporate action and will not violate
any provision of law, any order of any court or other agency of government, the
Certificate of Incorporation of the Company, as amended to date (the "Charter"),
or the Bylaws of the Company, as amended to date (the "Bylaws"), or any
provision of any indenture, agreement or other instrument to which the Company
or any of its Subsidiaries or any of its properties or assets is bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such indenture, agreement or other instrument,
or result in the creation or imposition of any lien, charge, restriction, claim
or encumbrance of any nature whatsoever upon any of the properties or assets of
the Company or any of its Subsidiaries. The Transaction Documents have been duly
authorized, executed and delivered and constitute valid and legally binding
obligations of the Company, enforceable in accordance with their terms, subject
as to enforcement, to bankruptcy, insolvency, reorganization and other laws of
general applicability relating to or affecting creditors' rights and to general
equity principles.

 

(b)           The Closing Securities have been duly authorized by all actions on
behalf of the Company and, when issued and delivered pursuant to this Agreement,
will have been duly executed, issued and delivered and will constitute valid and
legally binding obligations of the Company, enforceable in accordance with their
terms, subject as to enforcement, to bankruptcy, insolvency, reorganization and
other laws of general applicability relating to or affecting creditors' rights
and to general equity principles.

 

(c)           The Company has an authorized capitalization and outstanding
shares of capital stock as set forth in the Company's most recent filings with
the Commission on Form 10-K for the year ended April 30, 2010 and all periodic
and current reports filed with the Commission thereafter (being collectively
referred to herein as the "Recent Reports"), and all of the issued shares of
capital stock of the Company have been duly authorized and validly issued and
are fully paid and non-assessable; the Warrant Shares initially issuable upon
exercise of the Warrants have been duly authorized and reserved for issuance
and, when issued, delivered and paid for in accordance with the provisions of
the Warrants, will be validly issued, fully paid and non-assessable; and the
issuance of Warrant Shares upon exercise of the Warrants, respectively, will not
be subject to any preemptive or similar rights.

  

(d)           The designations, powers, preferences, rights, qualifications,
limitations and restrictions in respect of each class and series of authorized
capital stock of the Company are as set forth in the Company's Charter, and all
such designations, powers, preferences, rights, qualifications, limitations and
restrictions are valid, binding and enforceable and in accordance with all
applicable laws.  Except as set forth in the Recent Reports, (i) no
subscription, warrant, option, convertible security, or other right (contingent
or other) to purchase or otherwise acquire equity securities of the Company or
any of its Subsidiaries is authorized or outstanding, except for the grant of
options, or the issuance of additional securities, under any duly authorized
Company stock option, stock incentive plan, restricted stock plan or stock
purchase plan and (ii) there is no commitment by the Company or any of its
Subsidiaries to issue shares, subscriptions, warrants, options, convertible
securities, or other such rights or to distribute to holders of any of its
equity securities any evidence of indebtedness or asset, except for the grant of
options, or the issuance of additional securities, under any duly authorized
Company stock option, stock incentive plan, restricted stock plan or stock
purchase plan .  Except as provided for in the Company's Charter or as set forth
in the Recent Reports, neither the Company nor any of its Subsidiaries has any
obligation (contingent or other) to purchase, redeem or otherwise acquire any of
its equity securities or any interest therein or to pay any dividend or make any
other distribution in respect thereof.  Except as set forth in the Recent
Reports, to the Company's actual knowledge there are no voting trusts or
agreements, stockholders' agreements, pledge agreements, buy-sell agreements,
rights of first refusal, preemptive rights or proxies relating to any securities
of the Company or any of its Subsidiaries (whether or not the Company or such
Subsidiaries is a party thereto).  The warrants previously issued by the Company
have not been extended or modified since the date of issuance thereof.  All of
the outstanding securities of the Company were issued in compliance with all
applicable federal and state securities laws.

 

(e)           The outstanding shares of Common Stock are listed on the NASDAQ
Stock Market and the Warrant Shares will have been approved for listing on the
NASDAQ Stock Market, subject to notice of issuance, on or before the Closing
Date for the applicable Warrants.  The transactions contemplated by the
Transaction Documents do not require stockholder approval under the rules of the
NASDAQ Stock Market.

 

(f)            There has not been any change, effect, event or occurrence
resulting or reasonably likely to result in a Material Adverse Effect on the
Company that has not been disclosed in the Company's reports filed with the
Commission prior to each Closing Date. For purpose of this Agreement, a
"Material Adverse Effect" shall mean a material adverse effect on the business,
financial condition, results of operations or properties of the Company.

(g)           Except as set forth in the Recent Reports, there are no actions,
suits or proceedings at law or in equity or by or before any governmental
instrumentality or other agency or regulatory authority now pending, or, to the
knowledge of the Company, threatened against the Company which, if adversely
determined, would be reasonably likely to have a Material Adverse Effect on the
Company.  There is no action, suit or proceeding by the Company currently
pending or that the Company currently intends to initiate.

2.3 Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings required by state securities laws, and the timely filing of a Notice
of Sale of Securities on Form D with the Commission, (ii) consents, filings and
authorizations required by the Nasdaq Marketplace Rules, and (iii) those that
have been made or obtained prior to the date of this Agreement.

2.4 SEC Filings and Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), including pursuant to Section 13(a) or 15(d) thereof, for
the two (2) years preceding the date hereof (or such shorter period as the
Company was required by law to file such material) (the foregoing materials,
including the Company's proxy statements on Schedule 14A, being collectively
referred to herein as the "SEC Reports") on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension other than its Annual Report on Form
10-K for the fiscal year ended April 30, 2009 and its Quarterly Reports on Form
10-Q for the fiscal quarters ended July 31, 2009 and October 31, 2009, each of
which were filed late. As of their respective dates, the SEC Reports complied in
all material respects with the requirements of the Securities Act of 1933, as
amended (the "Securities Act") and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The financial statements of the Company included in the SEC
Reports, as the same may have been amended or superseded by a subsequently filed
SEC Report, comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in all material respects in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved ("GAAP"), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain footnotes required by GAAP, and fairly present in all material
respects the financial position of the Company as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments.

2.5 Absence of Changes. Since the date of the Company's latest audited financial
statements included in the SEC Reports and except as disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that could reasonably be expected
to result in a Material Adverse Effect on the Company, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company's
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting or the identity of its auditors, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, and (v) the Company has not issued any equity securities
to any officer or director, except pursuant to existing Company stock option and
employee plans.

2.6 Private Placement. Neither the Company nor any of its Subsidiaries or
affiliates, nor any Person acting on its or their behalf, (i) has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Bridge Notes and Warrants, (ii) has, directly or indirectly, made any offers
or sales of any security or solicited any offers to buy any security, under any
circumstances that would require registration of the Bridge Notes, Warrants and
Common Stock issuable upon the exercise thereof, respectively, under the
Securities Act or (iii) has issued any securities, including Common Stock or
shares of any series of preferred stock or other securities or instruments
convertible into, exchangeable for or otherwise entitling the holder thereof to
acquire shares of Common Stock which would be integrated with the sale of the
Bridge Notes or Warrants to such Bridge Investor for purposes of the Securities
Act or of any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange on which any of the
securities of the Company are listed, nor will the Company or any of its
Subsidiaries or affiliates take any action or steps that would require
registration of any of the Bridge Notes, Warrants or Common Stock issuable upon
the exercise thereof under the Securities Act or cause the offering thereof to
be integrated with other offerings. Assuming the accuracy of the representations
and warranties of the Bridge Investors, the offer and sale of the Bridge Notes,
Warrants and Common Stock issuable upon the exercise thereof by the Company to
the Bridge Investors pursuant to this Agreement will be exempt from the
registration requirements of the Securities Act.

2.7 Investment Company Status. The Company is not and upon consummation of the
sale of the Bridge Notes, Warrants or Common Stock issuable upon the exercise
thereof will not be an "investment company," a company controlled by an
"investment company" or an "affiliated person" of, or "promoter" or "principal
underwriter" for, an "investment company" as such terms are defined in the
Investment Company Act of 1940, as amended.  

ARTICLE 3



REPRESENTATIONS AND WARRANTIES OF THE INVESTORS



 

Each Bridge Investor, severally and not jointly, represents and warrants to the
Company that, the statements contained in this Article III are true and correct
as of the Closing Date applicable to such Bridge Investor as though made as of
the Closing Date, except to the extent such representations and warranties are
specifically made as of a particular date (in which case such representations
and warranties are true and correct as of such date).

 

3.1           Bridge Investor is an "accredited investor" as defined by Rule 501
of Regulation D, and Bridge Investor is capable of evaluating the merits and
risks of its investment in the Closing Securities (with respect to the Bridge
Investors) and has the ability and capacity to protect its interests. The Bridge
Investor has accurately completed, signed and returned a questionnaire to the
Company or its representative indicated the Bridge Investor is an "accredited
investor." If Bridge Investor is a corporation, partnership or other entity,
such Bridge Investor has not been formed for the specific purpose of acquiring
the Closing Securities or the Warrant Shares, as the case may be; or, if Bridge
Investor was so formed, each beneficial owner of Bridge Investor is an
accredited investor. The Bridge Investor is not a broker-dealer under Section 15
of the Exchange Act or an officer, director or affiliate of the Company under
Rule 144.

 

3.2           Bridge Investor understands that, except as set forth in Section
5.2 of this Agreement, the Closing Securities and the Warrant Shares have not
been registered under the Act on the ground that the issuance thereof is exempt
under Section 4(2) of the Act and/or Regulation D as a transaction by an issuer
not involving any public offering and that, in the view of the Commission, the
statutory basis for the exception claimed would not be present if any of the
representations and warranties of Bridge Investor contained in this Agreement
are untrue or, notwithstanding the Bridge Investor's representations and
warranties, the Bridge Investor currently has in mind acquiring any of the
Closing Securities for resale.

 

3.3           Bridge Investor is purchasing the Closing Securities, as
applicable, and, in the event that the Bridge Investor should acquire any
Warrant Shares, will be acquiring such Warrant Shares, as principal for its own
account, and not for the benefit of any other Person, for investment purposes
and not with a view to distribution or resale, nor with the intention of
selling, transferring or otherwise disposing of all or any part thereof, except
selling, transferring, or disposing of the Closing Securities and Warrant
Shares, as applicable, in full compliance with all applicable provisions of the
Act, the rules and regulations promulgated by the Commission thereunder, and
applicable state securities laws; and that an investment in the Closing
Securities and Warrant Shares is not a liquid investment.

 

3.4           Bridge Investor confirms that Bridge Investor has had the
opportunity to ask questions of, and receive answers from, the Company or any
authorized Person acting on its behalf concerning the Company and its business
and to obtain any additional information, to the extent possessed by the Company
(or to the extent it could have been acquired by the Company without
unreasonable effort or expense) necessary to verify the accuracy of the
information received by Bridge Investor.  In connection therewith, Bridge
Investor acknowledges that Bridge Investor has had the opportunity to discuss
the Company's business, management and financial affairs with the Company's
management or any authorized Person acting on its behalf.  Bridge Investor has
received and reviewed all the information concerning the Company and the Closing
Securities, both written and oral, that Bridge Investor desires.  Without
limiting the generality of the foregoing, Bridge Investor has been furnished
with or has had the opportunity to acquire, and to review: all information, both
written and oral, that Bridge Investor desires with respect to the Company's
business, management, financial affairs and prospects.  In determining whether
to make this investment, Bridge Investor has relied solely on Bridge Investor's
own knowledge and understanding of the Company and its business based upon
Bridge Investor's own due diligence investigations and the Company's filings
with the Commission.

 

3.5           Bridge Investor has all requisite legal and other power and
authority to execute and deliver this Agreement and to carry out and perform its
obligations under the terms of this Agreement.  This Agreement constitutes a
valid and legally binding obligation of Bridge Investor enforceable in
accordance with its terms, subject as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors' rights and to general equity principles.

 

3.6           Bridge Investor has carefully considered and has discussed with
its legal, tax, accounting and financial advisors, to the extent the Bridge
Investor has deemed necessary, the suitability of this investment and the
transactions contemplated by this Agreement for the Bridge Investor's particular
federal, state, provincial, local and foreign tax and financial situation and
has independently determined that this investment and the transactions
contemplated by this Agreement are a suitable investment for the Bridge
Investor.  Bridge Investor understands that it (and not the Company) shall be
responsible for Bridge Investor's own tax liability that may arise as a result
of the investment in the Closing Securities or the transactions contemplated by
this Agreement, except as provided in Section 6.1(b).

 

3.7           Bridge Investor acknowledges that an investment in the Closing
Securities is speculative and involves a high degree of risk and that Bridge
Investor can bear the economic risk of the acceptance of the Closing Securities,
including a total loss of its investment.  Bridge Investor recognizes and
understands that no federal, state, provincial or foreign agency has recommended
or endorsed the purchase of the Closing Securities.  Bridge Investor
acknowledges that it has such knowledge and experience in financial and business
matters that Bridge Investor is capable of evaluating the merits and risks of an
investment in the Closing Securities and of making an informed investment
decision with respect thereto.

  

3.8           Because of the legal restrictions imposed on resale or transfer of
the Closing Securities, Bridge Investor understands that the Company shall have
the right to note stop-transfer instructions in its records, and Bridge Investor
has been informed of the Company's intention to do so.  Any sales, transfers, or
other dispositions of the Closing Securities by Bridge Investor, if any, will be
made in compliance with the Act and any other applicable securities laws, and
all applicable rules and regulations promulgated thereunder and the terms of
this Agreement.

  

3.9         The residency of Bridge Investor (or, in the case of a partnership,
limited liability company or corporation, such entity's principal place of
business) is correctly set forth below Bridge Investor's name on the signature
page hereto.

3.10 If Bridge Investor is not a United States person (as defined by Section
7701(a)(30) of the Internal Revenue Code of 1986), such Bridge Investor hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the Closing
Securities or any use of this Agreement, including (i) the legal requirements
within its jurisdiction for the purchase of the Closing Securities, (ii) any
foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of the Closing Securities. Such Bridge
Investor's subscription and payment for, and his or her continued beneficial
ownership of the Closing Securities (or the securities issuable upon the
exercise of such securities), will not violate any applicable securities or
other laws of Bridge Investor's jurisdiction. Such Bridge Investor also hereby
represents that such Bridge Investor is not a "10-percent stockholder" as
defined in Section 871(h) of the Internal Revenue Code of 1986. The funds used
for the Bridge Notes do not violate the anti-money laundering provisions of the
Money Laundering Control Act of 1986 or the Bank Secrecy Act of 1970, as amended
by the USA Patriot Act of 2001.

 

ARTICLE 4



CONDITIONS RELATING TO THE CLOSING



 

4.1           Conditions to the Obligations of the Bridge Investors at the
Closing.  The several obligations of each Bridge Investor to consummate the
transactions to be performed by it in connection with each Closing Date are,
unless otherwise indicated, subject to the satisfaction of the following
conditions as of such Closing Date, unless such conditions are waived by such
Bridge Investor with respect such Closing Date:

 

(a)           Consents, Permits, and Waivers.  The Company shall have obtained
any and all approvals, consents, permits and waivers necessary or appropriate
for consummation of the transactions contemplated by this Agreement and the
other Transaction Documents.

 

(b)           Authorizations.  All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body that are required in connection
with the lawful issuance and sale of the Closing Securities pursuant to this
Agreement shall have been duly obtained and shall be effective on and as of the
Closing Date.

 

(c)           Representations, Warranties and Covenants.  The representations
and warranties made by the Company in Article II hereof and in the other
Transaction Documents shall be true and correct when made, and shall be true and
correct as of the Closing Date with the same force and effect as if they had
been made on and as of that date.  The Company shall have performed and complied
in all respects with all covenants and agreements required by this Agreement to
be performed or complied with by it on or prior to the Closing Date.  As of each
of the Closing Dates, Company shall have delivered a certificate to the
foregoing effect for the benefit of the Bridge Investors participating in such
Closing.

 

(d)            Opinion of Counsel to the Company.  The Bridge Investors shall
have received an opinion of counsel to the Company dated as of each Closing Date
in substantially the form attached as Exhibit C.

 

ARTICLE 5

 

COVENANTS

 

5.1           Covenants.

  

(a)           The Company hereby represents and warrants that as of the date
hereof the transactions contemplated hereby are not inconsistent with the
Company's Charter or Bylaws and agrees that until such time as the obligations
under this Agreement have expired, the Company will not take any action or amend
its Charter or Bylaws in a manner inconsistent with or in derogation of this
Agreement, except that the Company may amend its Charter and/or Bylaws in order
to increase the number of authorized shares of Common Stock or to effect a
reverse stock split.

 

(b)           The Closing Securities shall not be transferred except in
accordance with the terms thereof and unless the recipient of such Closing
Securities is an "accredited investor" and agrees in writing to be bound by the
terms hereof.

  

5.2           Piggyback Registration Rights.  If at any time during the period
from the Closing Date until the date on which all the Warrant Shares may be sold
pursuant to Rule 144 (it being assumed that the Bridge Investors will utilize
the cashless exercise feature contained in the Warrant), other than due to the
Bridge Investor qualifying as an affiliate of the Company within the meaning of
Rule 144, the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 or their then equivalents, relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with stock option or
other employee benefit plans, then the Company shall send to the each Bridge
Investor written notice of such determination at least fifteen (15) days before
the filing of the registration statement and if, within ten (10) days after
receipt of such notice, any such Bridge Investor shall so request in writing,
the Company shall use its commercially reasonable best efforts to include in
such registration statement all or any part of the Warrant Shares such Bridge
Investor requests to be registered, subject to the Bridge Investor furnishing
the Company all information specified in Item 507 and/or 508 of Regulation S-K,
as applicable, of the Securities Act for use in connection with any registration
statement, or prospectus or preliminary prospectus included therein, required
from each Bridge Investor for use in connection with the registration
statement.  Bridge Investor hereby agrees to maintain the confidentiality of the
Company's notification and the information contained therein for purposes of
Regulation FD until such time as the registration statement is filed. In the
event of a registration of the Warrant Shares under the Securities Act pursuant
to this Agreement, each Bridge Investor will indemnify and hold harmless the
Company, and its officers, directors and controlling persons, against any and
all losses, claims, damages or liabilities ("Losses") to which the Company or
such Persons may become subject under the Securities Act or otherwise, insofar
as such Losses arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact in the registration statement under which
such Warrant Shares were registered under the Securities Act pursuant to this
Agreement, any preliminary prospectus or final prospectus contained therein, or
any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse the Company and each such person for any reasonable legal or
other expenses incurred by them in connection with investigating or defending
any such Losses. Notwithstanding the foregoing, if the Company's proposed
registration of equity securities hereunder is, in whole or in part, an
underwritten public offering, and the managing underwriter of such proposed
registration determines and advises in writing that the inclusion of all the
Warrant Shares proposed to be included in the underwritten public offering,
together with any other issued and outstanding shares of the Company's common
stock proposed to be included therein (such other shares hereinafter
collectively referred to as the "Other Shares"), would interfere with the
successful marketing of the Company's securities, then the total number of such
securities proposed to be included in such underwritten public offering shall be
reduced, (i) first by the shares requested to be included in such registration
by the holders of Other Shares, and (ii) second, if necessary, (A) one-half
(1/2) by the securities proposed to be issued by the Company, and (B) one-half
(1/2) by the Warrant Shares proposed to be included in such registration by the
Bridge Investor, on a pro rata basis, based upon the number of Warrant Shares
then held by each such Bridge Investor.  The shares of the Company's common
stock that are excluded from the underwritten public offering pursuant to the
preceding sentence shall be withheld from the market by the holders thereof for
a period, not to exceed ninety (90) days from the closing of such underwritten
public offering, that the managing underwriter reasonably determines as
necessary in order to effect such underwritten public offering.  Notwithstanding
anything to the contrary contained herein, the amount of Warrant Shares required
to be included in the initial registration statement as described in this
Section 5.2 shall be equal to the lesser of (a) the amount of Warrant Shares
that the Bridge Investors request to have so registered pursuant to this
Section 8 and (b) the maximum amount of Warrant Shares which may be included in
a registration statement without exceeding the Rule 415 Amount.

  

5.3           Listing.  The Company shall use its commercially reasonable best
efforts to obtain the written approval for listing on the NASDAQ Global Market
of the Warrant Shares as promptly as possible, but in no event later than thirty
(30) days after each applicable Closing Date (the date on which such shares are
listed, the "Listing Date").  From and after the Listing Date, the Company shall
use its commercially reasonable best efforts to maintain the listing of all of
the Warrant Shares upon each national securities exchange and automated
quotation system, if any, upon which the Common Stock is then listed.  The
Company shall use its commercially reasonable best efforts to maintain the
Common Stock's authorization for listing on the principal exchange or market in
which it is listed.  Neither the Company nor any of its Subsidiaries shall take
any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the principal market in which it is listed. 
The Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 5.3.

  

5.4           Incurrence of Indebtedness.  From and after the Closing, the
Company will not, and will not permit any Subsidiary to, create, incur, assume
or permit to exist any indebtedness for borrowed money in an aggregate amount in
excess of Ten million dollars ($10,000,000) (the "Indebtedness Limit") without
the prior written approval of the Required Holders; provided, that
(i) indebtedness that is subordinated in right of payment to the Bridge Notes,
(ii) customary trade payables incurred in the ordinary course of business, (iii)
indebtedness related to a potential loan from The California Energy Commission
and (iv) project financing for wind and solar development projects shall not be
subject to the limitation set forth in this Section 5.4.

 

5.5          [Intentionally omitted].

5.6 SEC Filings. The Company will use its commercially reasonable best efforts
to timely file all reports required to be filed by it under the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof. As of their respective
dates, the SEC Reports will comply in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, as subsequently amended, when filed, will contain any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading. The financial
statements of the Company included in the SEC Reports, as subsequently amended,
will comply in all material respects with applicable accounting requirements and
the rules and regulations of the Commission with respect thereto as in effect at
the time of filing. Such financial statements will be prepared in all material
respects in accordance with GAAP, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain footnotes required by GAAP, and will fairly present
in all material respects the financial position of the Company as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, year-end audit
adjustments.

 

ARTICLE 6

 

MISCELLANEOUS

 

6.1           Expenses.

 

(a)           The Company will pay, and save the Bridge Investors harmless
against (i) all liability for the payment of the reasonable costs and expenses,
including without limitation the legal expenses of _____________, as counsel to
the placement agent, incurred in connection with the transactions contemplated
by this Agreement, and (ii) all liability for the payment of the reasonable
costs and expenses, including without limitation the reasonable fees and
expenses of one counsel selected by the Required Bridge Investors, incurred by
the Bridge Investors in connection with the ownership of the Closing Securities
including, without limitation, any amendment or waiver of, or enforcement of,
any Transaction Document relating to the transactions contemplated hereby.

 

(b)           The Company further agrees that they will pay, and will save each
Bridge Investor harmless from, any and all Liabilities with respect to any stamp
or similar taxes which may be determined to be payable in connection with the
execution and delivery and performance of the Transaction Documents or any
modification, amendment or alteration of the terms or provisions of the
Transaction Documents (excluding any taxes on the income or gain of the Bridge
Investor).

(c) The Company will pay to [Placement Agent] a cash commitment fee of 2% on the
first $15,000,000 of the principal amount of Bridge Notes issued pursuant to
this Agreement. At each Closing of the Bridge Notes, the Company will pay to
[Placement Agent] an additional cash fee of 10% of the gross proceeds from each
such Closing.

 

6.2 Further Assurances.  The Company shall duly execute and deliver, or cause to
be duly executed and delivered, at its own cost and expense, such further
instruments and documents and to take all such action, in each case as may be
necessary or proper in the reasonable judgment of the Bridge Investors to carry
out the provisions and purposes of this Agreement and the other Transaction
Documents.

 

6.3           Remedies.  In case any one or more of the representations,
warranties, covenants and/or agreements set forth in this Agreement or any other
Transaction Documents shall have been breached by a party, the other parties may
proceed to protect and enforce its rights either by suit in equity and/or by
action at law, including an action for damages as a result of any such breach
and/or an action for specific performance of any such covenant or agreement
contained in this Agreement or any of the other Transaction Documents, and may
exercise all remedies under the Closing Securities.

 

6.4           Survival.  The representations, warranties, covenants and
agreements made herein shall survive any investigation made by any party hereto,
the execution and delivery of this Agreement and the closing of the transactions
contemplated hereby.

 

6.5           Successors and Assigns.  This Agreement shall bind and inure to
the benefit of the Company and the Bridge Investors and their respective
successors and permitted assigns.  Subject to applicable federal, state and
provincial securities laws and regulations, the Bridge Investors may freely
assign either this Agreement or any of their rights, interests, or obligations
hereunder without the prior written approval of the other parties subject to the
provisions set forth in the Bridge Notes and the Warrants.

 

6.6           Entire Agreement.  This Agreement and the other writings referred
to herein or delivered pursuant hereto (including the other Transaction
Documents) which form a part hereof contain the entire agreement among the
parties with respect to the subject matter hereof and thereof and supersede all
prior and contemporaneous arrangements or understandings with respect thereto;
provided, however, that any confidentiality or non-disclosure agreement with any
Bridge Investor shall remain in full force and effect pursuant to the terms
thereof.

 

6.7           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or facsimile, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three (3) days after such notice is deposited in first class
mail, postage prepaid, and (iv) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one business day
after delivery to such carrier, in each case addressed as follows:

 

(i)           if to the Company, to:

 

Quantum Fuel Systems Technologies Worldwide, Inc.

17872 Cartwright Road

Irvine, CA 92614

Attention:  W. Brian Olson

Fax:  (949) 961-0388

 

with a copy to:

 

Kerr, Russell and Weber, PLC

500 Woodward Avenue, Suite 2500

Detroit, MI 48226

Attention: Patrick Haddad

Fax:  (313) 961-0388;

 

and

 

(ii)           if to a Bridge Investor, to him, her or it at his, her or its
address set forth on such Bridge Investor's signature block hereto,

 

with a copy to:

 

Placement Agent

 

and with a further copy to:

Placement Agent Counsel

or to such other address as the party to whom such notice or other communication
is to be given may have furnished to each other party in writing in accordance
herewith.

 

6.8           Amendments, Modifications, Terminations and Waivers.  The terms
and provisions of this Agreement and the Closing Securities, as applicable, may
not be modified, amended or terminated, nor may any of the provisions hereof be
waived, temporarily or permanently, except with respect to the Closing
Securities, pursuant to a written instrument executed by the Company and the
Required Holders.

6.9           Governing Law; Waiver of Jury Trial.

 

(a)           All questions concerning the construction, interpretation and
validity of this Agreement shall be governed by and construed and enforced in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether in the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.  In furtherance of the
foregoing, the internal law of the State of New York will control the
interpretation and construction of this Agreement, even if under such
jurisdiction's choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily or necessarily apply.

 

(b)           BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL
TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND
EXPERT PERSON AND THE PARTIES WISH APPLICABLE LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE WHAT THE PARTIES
BELIEVE TO BE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER
THIS AGREEMENT OR ANY DOCUMENTS RELATED HERETO.

 

6.10         No Third Party Reliance.  Anything contained herein to the contrary
notwithstanding, the representations and warranties of the Company contained in
this Agreement (a) are being given by the Company as an inducement to the Bridge
Investors to enter into this Agreement and the other Transaction Documents (and
the Company acknowledges that the Bridge Investors have expressly relied
thereon) and (b) are solely for the benefit of the Bridge Investors. 
Accordingly, no third party (including, without limitation, any holder of
capital stock of the Company) or anyone acting on behalf of any holder thereof
other than the Bridge Investors, and each of them, shall be a third-party or
other beneficiary of such representations and warranties and no such third party
shall have any rights of contribution against the Bridge Investors or the
Company with respect to such representations or warranties or any matter subject
to or resulting in indemnification under this Agreement or otherwise, provided,
however, that notwithstanding the foregoing, [Placement Agent] and its
affiliates, including, without limitation, __________________ shall be deemed to
be an intended third party beneficiary under this Agreement as if [Placement
Agent] and its affiliates were Bridge Investors.



6.11         Publicity.  Neither the Bridge Investors nor the Company shall
issue any press release or make any public disclosure regarding the transactions
contemplated hereby unless such press release or public disclosure is approved
by the Required Holders and those parties mentioned in such press release or
public disclosure in advance.  Notwithstanding the foregoing, each of the
parties hereto may, in documents required to be filed by it with the Commission
or other regulatory bodies, make such statements with respect to the
transactions contemplated hereby as each may be advised by counsel is legally
necessary or advisable.

 

6.12         Severability.  It is the desire and intent of the parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the law and public policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, in the event that any provision of this Agreement would be
held in any jurisdiction to be invalid, prohibited or unenforceable for any
reason, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any jurisdiction. 
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as to not be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

6.13         Independence of Agreements, Covenants, Representations and
Warranties.  All agreements and covenants hereunder shall be given independent
effect so that if a certain action or condition constitutes a default under a
certain agreement or covenant, the fact that such action or condition is
permitted by another agreement or covenant shall not affect the occurrence of
such default, unless expressly permitted under an exception to such covenant. 
In addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of or a breach of a representation and warranty
hereunder.  The annexes, exhibits and schedules attached hereto are hereby made
part of this Agreement in all respects.

 

6.14         Counterparts; Facsimile and Electronic Signatures.  This Agreement
may be executed in any number of counterparts, and each such counterpart hereof
shall be deemed to be an original instrument, but all such counterparts together
shall constitute but one agreement.  Counterpart signatures to this Agreement
delivered by facsimile or other electronic transmission shall be acceptable and
binding.

 

6.15         Headings.  The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

*    *    *

IN WITNESS WHEREOF

, each of the undersigned has duly executed this Bridge Note and Warrant
Purchase Agreement as of the date first written above.



 

 

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.

 

 

 

By:

 

 

 

Name:

W. Brian Olson

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Bridge Note and Warrant Purchase Agreement]

 

 

 

INVESTORS:

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Address:

 

___________________________________________

___________________________________________





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Bridge Note and Warrant Purchase Agreement]



 

 

Annex I



 

 

 

 Exhibit A



Form of Bridge Note



Exhibit B



Form of Warrant



Exhibit C



Form of Legal Opinion

